Citation Nr: 1111099	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for residuals of left knee and left leg scars with numbness in the distribution of the peroneal nerve, status-post gunshot wound.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for severe posttraumatic deformation of the left patella, status-post gunshot wound to the knee.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from July 2000 to July 2003, and from October 2005 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to an initial disability evaluation in excess of 10 percent for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of left knee and left leg scars with numbness in the distribution of the peroneal nerve, status-post gunshot wound, is manifested by no more than moderate incomplete paralysis of the peroneal nerve.

2.  The Veteran's posttraumatic deformation of the left patella has been productive of pain in the knee and shin with no evidence of moderate knee or ankle impairment. 





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for residuals of left knee and left leg scars with numbness in the distribution of the peroneal nerve, status-post gunshot wound, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a; Diagnostic Code 8721 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for posttraumatic deformation of the left patella have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5299-5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claims such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claims for service connection was awarded with an effective date of April 27, 2008, the day after he separated from service, and initial disability ratings were assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for higher ratings and he demonstrated his actual knowledge of what was required to substantiate higher ratings in his argument included on his notice of disagreement.  Although he was not provided pre- adjudicatory notice that he would be assigned effective dates in accordance with the facts found as required by Dingess, he was assigned the earliest date permitted by law.  38 U.S.C.A. § 5110(a).

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an examination, and afforded the appellant an opportunity to present testimony before the Board, although he declined to do so.  All known and available records relevant to the issues decided herein have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims decided herein at this time.

Initial Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Veteran suffered a gunshot wound to the left knee in September 2006 in Iraq.  Service connection for left knee and leg scars with numbness in the distribution of the peroneal nerve, status-post gunshot wound, was granted in September 2008, with a 20 percent rating assigned from April 2008.  Service connection was also granted for posttraumatic deformation of the left patella, with a 10 percent rating assigned from April 2008.  The Veteran contends that he is entitled to higher initial ratings.

On VA examination in July 2008, the Veteran reported pain in the left knee, calf, and shin.  He also reported popping of the knee and buckling when he runs.  The Veteran stated that he was unable to kneel on hard surfaces or to squat.  He was unable to stand longer than 15 or 20 minutes without severe pain.  On examination, the Veteran's gait was normal without assistive devices.  Strength was 5/5 in the lower extremities.  Reflexes were 1+ for both Achilles.  There was a 27 centimeter long area of sensory impairment starting at the level of the mid knee down to the left anterior shin.  This area showed impairment of light touch, temperature 2-point discriminations, and monofilament testing.  The rest of the sensory examination was otherwise normal.  The left knee showed mild swelling compared to the right knee.  Circumference of the left knee was 41 centimeters; the right knee was 39.5 centimeters.  Left calf circumference was 42.5 centimeters; the right was 41.5 centimeters.  There was no effusion or tenderness of the left knee.  There was no abnormal laxity of the ligaments, and both Lachman's test and McMurray's test were negative.  Range of motion of the left knee was from zero to 135 degrees, with no loss of excursion after three repetitions due to pain, fatigue, weakness, or lack of endurance.  Left ankle examination showed dorsiflexion to 20 degrees and plantar flexion to 40 degrees with no loss of excursion after three repetitions due to pain, fatigue, weakness, or lack of endurance.  

The left knee and shin showed residual scars from the gunshot wounds.  The first was a tortuous scar, superficial, hyperpigmented, and pinkish in color, measuring 28 centimeters by 1.5 centimeters.  It was well-healed and not ulcerated.  This scar was well-vascularized and not inflamed.  It was not warm to the touch, but was numb.  There was also a three by two centimeter scar on the lateral side of the left leg.  This was shiny, hypopigmented, and hyposensitive to touch.  It was otherwise well-healed and superficial, not inflamed or ulcerated.  On the left side of the left calf, there was a one centimeter by 0.5 centimeter, minimally deep, hyperpigmented, not inflamed, and otherwise well-healed scar.  On the posterior calf, there was a one centimeter by 0.4 centimeter, hyperpigmented, superficial, well-healed, nontender, scar that was hyposensitive to the touch.  The examiner stated that none of the scars affect the muscle depth.  

Left knee X-rays showed severe posttraumatic deformation of the patella.  The patella fracture had healed with significant deformity and extensive heterotopic bone formation.  There was extension of excess bone anteriorly from the patella to the tibial tuberosity.  There was also heterotopic bone extending from the medial femoral apical mass.  A formation of bone at the proximal tibia extended into the joint space medially.  There was a metallic of a projectile, possibly a deformed bullet, seen in the suprapatellar recess medially.  

X-rays showed the left tibia and fibula to be intact.  There was deformity of the anterior portion of the tibial plateau medially with elsewhere described extensive heterotopic bone formation secondary to fragmentation from the sustained trauma.  There was extensive proliferative periosteal bone reaction along the medial aspect of the tibial plateau and proximal tibial area on the AP view.  The remainder of the tibia and fibula, including the ankle joints, appeared normal.  

Left Knee and Left Leg Scars with Numbness in the Distribution of the Peroneal Nerve, Status-post Gunshot Wound

The Veteran's left peroneal nerve disability is rated under 38 C.F.R. § 4.124a, DC 8721 on the basis of moderate paralysis of the external popliteal nerve (common peroneal).  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  Under DC 8721, a 10 percent disability rating is warranted when there is evidence of mild incomplete paralysis, a 20 percent disability rating is warranted when there is evidence of moderate incomplete paralysis, a 30 percent disability rating is warranted when there is evidence of severe incomplete paralysis, and a 40 percent disability rating is warranted when there is evidence of complete paralysis of the nerve with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers the entire dorsum of the foot and toes.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124, DC 8721.  

Disability ratings for diseases of the peripheral nerves are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  The words "slight," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Upon reviewing the evidence of record, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's service-connected residuals of left knee and left leg scars with numbness in the distribution of the peroneal nerve, status-post gunshot wound, have not been met.  The medical evidence of record confirms the presence of sensory and reflex impairments; however, there is no evidence of any muscle atrophy.  What is more, the medical evidence does not indicate, nor does the Veteran assert, that his left leg neurological disorder prevents ambulation or results in constant and/or intermittently excruciating pain.  Anesthesia was not noted over the dorsum of the left foot and toes, nor was there foot drop, toe droop, inability to dorsiflex the foot or extend the toes, or adversely affected abduction/adduction.  Upon considering both the medical and lay evidence of record, the Board finds that the service-connected left lower extremity neurological disorder is best characterized as "moderate" in nature.  Accordingly, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8721, a rating in excess of 20 percent for the Veteran's left lower extremity neurological disorder is not warranted and, to this extent, the appeal is denied.  

Left Patella

The Veteran's service-connected left patella disability is currently rated as 10 percent disabling by analogy under 38 C.F.R. § 4.71a, DC 5299-5262.  Under DC 5262, pertaining to impairment of the tibia and fibula, a 40 percent rating is warranted when there is nonunion of, with loose motion, requiring a brace.  A 30 percent rating is warranted when there is malunion with marked knee or ankle disability.  A 20 percent rating is warranted when there is malunion with moderate knee or ankle disability.  The current 10 percent rating is warranted when there is malunion with slight knee or ankle disability.  DC 5299 represents an unlisted disability requiring rating by analogy to one of the disorders rated under 38 C.F.R. § 4.71.  

There is no evidence of malunion of the tibia and fibula with moderate knee or ankle disability.  The evidence does not show symptoms analogous to moderate knee or ankle disability.  Examination showed slight decrease in flexion of the knee, no instability, and no tenderness.  Examination of the left ankle showed only slight decrease in plantar flexion, otherwise normal examination.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a rating greater than 10 percent for posttraumatic deformation of the left patella.  

The Board has considered other Diagnostic Codes pertaining to the knee.  Limitation of leg flexion warrants a noncompensable rating if limited to 60 degrees, a 10 percent rating if limited to 45 degrees, a 20 percent rating if limited to 30 degrees, and a maximum 30 percent rating if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  Limitation of leg extension warrants a noncompensable rating if limited to 5 degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009); see also 38 C.F.R. § 4.71, Plate II (2010) (showing normal leg extension and flexion as between 0 degrees and 140 degrees).

Knee impairment manifested by recurrent subluxation or lateral instability is ratable as 10 percent disabling where there is slight disability, 20 percent where there is moderate instability, and 30 percent where there is severe disability.  38 C.F.R. § 4.71a, Code 5257.

Ankylosis, i.e., the fixation of the knee is neither alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Code 5256 does not apply.  

The evidence establishes that range of motion findings concerning the Veteran's left patella disability during the appeals period were never of a severity to warrant the assignment of a compensable rating under wither Diagnostic Codes 5260 or 5261.  Nor has recurrent subluxation or lateral instability been shown to warrant a compensable rating under Diagnostic Code 5257.

Extra-Schedular Consideration

At the July 2008 VA examination, the Veteran informed the examiner that he was employed.  He is not shown to have alleged that his service-connected peroneal nerve and patella disabilities had prevented him from working.  Additionally, the Board finds that the rating criteria to evaluate his service-connected left peroneal nerve and patella disabilities reasonably describe the claimant's disability level and symptomatology.  The competent medical evidence of record shows that his left knee disability is primarily manifested by some sensory and reflex impairments and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on those findings.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability evaluation in excess of 20 percent for residuals of left knee and left leg scars with numbness in the distribution of the peroneal nerve, status-post gunshot wound, is denied.

An initial disability evaluation in excess of 10 percent for severe posttraumatic deformation of the left patella, status-post gunshot wound to the knee, is denied.

REMAND

The Veteran contends that his service-connected migraine headache disability warrants a higher rating.  At the VA examination in July 2008, the Veteran reported that he experienced prostrating headaches twice per month.  The record did not contain any medical records to confirm his report.  On his VA Form 9 dated in August 2009 he reported that he had seen his VA doctor about his headaches, and that this would provide VA with new evidence.  No outpatient VA records have been associated with the claims folder.  All available VA treatment records must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2).  Additionally, another VA examination is necessary, with the examiner commenting on the frequency and severity of the Veteran's migraine headaches.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient treatment records pertaining to the Veteran's treatment for headaches since April 2008.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current level of severity of the service-connected migraine headache disability.  The claims folder should be made available to the examiner for review in connection with the examination.  Based on the examination and review of the record, the examiner should comment on the nature, severity, and frequency of the headaches, to include whether the headaches are characteristic prostrating attacks averaging one in two months over the last several months; or, characteristic prostrating attacks occurring on an average once a month over the last several months; or, with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A complete rationale for any opinions expressed must be given.  If the examiner cannot respond without resorting to speculation, he/she should explain why a response would be speculative.

3.  When the development requested has been completed, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


